Citation Nr: 1760905	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This case was previously before the Board in May 2016, at which time the Board remanded the claims at issue for further development.  The case has now been returned to the Board for further appellate action.  

The Board notes that in May 2016, the Board also remanded the issues of entitlement to service connection for bilateral pes planus and bilateral knee disabilities.  While the case was in remand status, the Veteran was granted entitlement to service connection for pes planus and left and right knee disabilities.  Those decisions were a complete grant of those benefits sought on appeal.  


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

With regard to the issue of entitlement to service connection for a back disability, the Board notes that the Veteran was afforded a VA examination for his back disability in June 2016.  At that time, the VA examiner opined that the Veteran's back condition may have been aggravated by his service-connected foot condition, but that there was no evidence establishing that the Veteran's back condition was permanently aggravated by his service-connected foot condition.  

The Board finds that the June 2016 VA examination and medical opinion report are not adequate for adjudication purposes.  In this regard, the examiner has only provided a bare conclusion without any sort of explanation as to the reasoning for such a conclusion.  Moreover, the Board finds that the examiner's contention that the Veteran's back condition "may have been" aggravated by his service-connected foot condition is vague and speculative.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); See also Bostain v. West, 11 Vet. App. 124 (1998), Obert v. Brown, 5 Vet. App. 30 (1993).  An opinion that either fails to contain a sufficient rationale or employs speculative or vague language is not adequate and, as such, cannot serve as the basis of a grant of entitlement to service connection.  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present back disability, to specifically include whether the Veteran's back condition is proximately due to or aggravated by a service-connected disability.  

With regard to the issues of entitlement to ratings in excess of 10 percent for left and right knee disabilities, the Board finds that in an August 2017 statement, the Veteran disagreed with the ratings for his service-connected left and right knee disabilities assigned in a November 2016 rating decision.  The Board notes that any written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result will constitute a notice of disagreement.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.201 (2017).  The Board therefore finds that the August 2017 statement constitutes a timely notice of disagreement with the November 2016 rating decisions.  The RO has not issued a statement of the case addressing the increased rating claims.  Therefore, the Board is required to remand the claims.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to initial ratings in excess of 10 percent for left and right knee disabilities.  Notify the Veteran of his appeal rights with respect to those issues.  If a timely substantive appeal is received, return the case to the Board.  

2.  Then, identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present back disability is etiologically related to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present back disability was caused and/or aggravated (chronically worsened) by a service-connected disability, to specifically include bilateral pes planus, left knee arthritis, and/or right knee arthritis.  

The rationale for all opinions must be provided

4.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development warranted.  

5.  Then, readjudicate the claim on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




